Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 U$C § 101

2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claim 1 rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory “process” under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing. While the instant claim(s) recite a series of steps or acts to be performed, the claim(s) neither transform underlying subject matter nor positively tie to another statutory category that accomplishes the claimed method steps, and therefore do not qualify as a statutory process. The claimed invention is directed to update an artificial intelligence model. For example an artificial intelligence apparatus for updating an artificial intelligence model, the artificial intelligence apparatus comprising: a memory configured to store an artificial intelligence model and training data for the artificial intelligence model; and a processor configured to: receive sensor data, calculate a confidence level of the received sensor data for the stored artificial intelligence model, label the received sensor data if the calculated confidence level is less than a reference value, store the labeled received sensor data in the memory as the training data or test data, and update the stored artificial intelligence model using the stored training data. The artificial intelligence apparatus for updating an artificial intelligence model, comprising of receive, calculate, label, store and update of sufficient breadth that it would be reasonably interpreted as a series of steps completely performed mentally, verbally or without a machine. The Applicant has provided no explicit and deliberate definitions of receiving, calculating, labeling, storing and updating to limit the steps for “updating an artificial intelligence model” and the claim language itself is sufficiently broad to read on updating an artificial intelligence model.

Claims 2-12 are depend on claim 1. Therefore the rejection for claims 2-12 are the same as set forth for claim 1 set forth above.

Claim 13 rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Supreme Court precedent and recent Federal Circuit decisions indicate that a statutory “process” under 35 U.S.C. 101 must (1) be tied to another statutory category (such as a particular apparatus), or (2) transform underlying subject matter (such as an article or material) to a different state or thing. While the instant claim(s) recite a series of steps or acts to be performed, the claim(s) neither transform underlying subject matter nor positively tie to another statutory category that accomplishes the claimed method steps, and therefore do not qualify as a statutory process. The claimed invention is directed to update an artificial intelligence model. For example a method of updating an artificial intelligence model, the method comprising: receiving sensor data, calculating a confidence level of the received sensor data for an artificial intelligence model stored in a memory, labeling the received sensor data if the calculated confidence level is less than a reference value, storing the labeled received sensor data in the memory as training data or test data, and updating the stored artificial intelligence model using the stored training data. The method of updating an artificial intelligence model, comprising the steps of receiving, calculating, labeling, storing and updating of sufficient breadth that it would be reasonably interpreted as a series of steps completely performed mentally, verbally or without a machine. The Applicant has provided no explicit and deliberate definitions of receiving, calculating, labeling, storing and updating to limit the steps for “updating an artificial intelligence model” and the claim language itself is sufficiently broad to read on updating an artificial intelligence model.

Consider claim 14, the previous rejections of claim 13 apply mutatis mutandis to corresponding claim 14.

4.	Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

The claimed invention appears to be “a recording medium having recorded thereon a program…” is nonstatutory. Claim 14 is not limited to tangible embodiments. It is not clear support of what “medium” has been positive disclosed as. It can be reasonably interpreted that the recording medium would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention. Amending the specification as well as the claim to recite "a non-transitory recording medium…" is believed to be sufficient to overcome this rejection. 

Claim Rejections - 35 USC §103


5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Konwar (U.S. PUB. 2020/0349390, hereinafter, “Konwar”) in view of Huynh et al. (U.S. PAT. 10,860,860 hereinafter, “Huynh”).

Consider claim 1, Konwar teaches an artificial intelligence apparatus for updating an artificial intelligence model (pages 3-4 [0025]), the artificial intelligence apparatus comprising: a memory configured to store an artificial intelligence model and training data for the artificial intelligence model (page 6 [0033]); and a processor configured to: receive sensor data (pages 2-3 [0023]), calculate a confidence level of the received sensor data for the stored artificial intelligence model (page 4 [0027]), and update the stored artificial intelligence model using the stored training data (page 6 [0033]).
Konwar does not explicitly show that label the received sensor data if the calculated confidence level is less than a reference value, store the labeled received sensor data in the memory as the training data or test data.
In the same field of endeavor, Huynh teaches label the received sensor data if the calculated confidence level is less than a reference value (col. 9, line 14-26), store the labeled received sensor data in the memory as the training data or test data (col. 13 line 57 through col. 14 line 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, label the received sensor data if the calculated confidence level is less than a reference value, store the labeled received sensor data in the memory as the training data or test data, as taught by Huynh, in order to improve the process of matching a video content with a video title of a video catalog.

Consider claim 2, Konwar further teaches wherein the processor is configured to label the received sensor data by extracting a pseudo label from the received sensor data using a pseudo labeler (pages 2-3 [0023]-[0024]).

Consider claim 3, Konwar further teaches wherein the pseudo labeler has the same model parameter as the stored artificial intelligence model (pages 2-3 [0023]-[0024]).

Consider claim 4, Konwar further teaches wherein the processor is configured to update model parameters of the artificial intelligence model stored in the memory using the training data stored in the memory (page 6 [0033]).

Consider claim 5, Konwar further teaches a learning processor, wherein the processor is configured to update the artificial intelligence model stored in the memory using the learning processor (pages 3-4 [0025]).

Consider claim 6, Konwar further teaches wherein the processor is configured to evaluate performance of the updated artificial intelligence model using the test data stored in the memory (pages 3-4 [0025]).

Consider claim 7, Konwar further teaches wherein the processor is configured to: generate a result corresponding to the received sensor data using the stored artificial intelligence model, and calculate the confidence level of the received sensor data based on the generated result (page 4 [0026]).

Consider claim 8, Huynh further teaches wherein the confidence level of the received sensor data is determined based on an entropy corresponding to the generated result, a first-rank confidence level included in the generated result or a difference between the first-rank confidence level and a second-rank confidence level included in the generated result (col. 14, lines 6-37).

Consider claim 9, Konwar further teaches wherein the processor is configured to: calculate the confidence level to be higher as the entropy decreases, calculate the confidence level to be higher as the first-rank confidence level increases (page 4 [0026]), and calculate the confidence level to be higher as the difference between the first- rank confidence level and the second-rank confidence level increases (page 4 [0026]).

Consider claim 10, Konwar further teaches wherein the sensor data includes at least one of sound data, image data, text data or measured data (pages 2-3 [0023]).

Consider claim 11, Konwar further teaches a sensor unit including at least one sensor, wherein the processor is configured to receive the sensor data from the sensor unit (pages 7-8 [0038]).

Consider claim 12, Konwar further teaches a communicator configured to communicate with an external device, wherein the processor is configured to receive the sensor data from the external device via the communicator (page 12 [0065]).

Consider claim 13, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 13.

Consider claim 14, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 14.

Conclusion


7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649